Title: To James Madison from Peter J. Van Pelt, 4 December 1815
From: Van Pelt, Peter J.
To: Madison, James


                    
                        Respected & Dr Sir,
                        
                            Washington
                            Dec 4th 1815
                        
                    
                    Having long had a wish to visit the Metropolis but prevented, by numerous ministerial & other avocations & labours I at length availed myself of the company of Judge Crocheron my friend & neighbour from the County of Richmond: a member of congress.
                    If your Excellency pleases—I now congratulate you on the happy termination of our war with G Britain & the many important & glorious

victories obtained over an enemy that would if in her power have crushed our Administration & government & with them the republick. But which enlightened counsels firmness—patience—perseverance & more especially trust in Almighty God has elevated to greater honor & established on far more stable foundations. I beg leave to Join with you Sir in humble & hearty thanks to Almighty God for all his mercies &c.
                    Judge Crocheron is now with me & should the President be at leisure would be glad to pay our personal respects & honors to him & Lady &c. Accept every assurance of greatest respect & esteem from your affectionate friend & Obed Servant
                    
                        P. J. Vanpeltformerly Chaplain 3d Military District
                    
                